    Case 4:20-cv-00519-A Document 6 Filed 05/29/20   Page 1 of 1 PageID 24




IN RE: STANDING ORDER
CONCERNING PAPER FILING IN
CASES ASSIGNED TO U.S.
DISTRICT JUDGE JOHN McBRYDE

                 CONTINUATION OF PARTIAL SUSPENSION
                         OF STANDING ORDER

     The undersigned DIRECTS that:

     1. The directive in paragraph 1 of the undersigned's

standing order signed January 15, 2019, requiring that no

document be filed by electronic means be, and is hereby,

suspended until August 30, 2020. And,

     2. The directive of paragraph 2 of the undersigned's

standing order that paper copies of electronically-filed

documents be delivered to the clerk for filing be, and is

hereby, suspended until August 30, 2020.

     SIGNED May 29    , 2020.




                                                            strict Judge
